 UNITED STA'T'ES GYPSUM COMPANY523area'It has also held that the fact that the administrative divisionmay cross State lines and cover communities in more than one Statedoes not alter the appropriateness of the unit.3It is clear that the four stores sought by the Petitioner do not com-prise a complete geographical or administrative subdivision, nor dothey on any other basis appear to constitute a separate appropriatebargaining unit.4In view of these facts and the history of collectivebargaining on a branchwide basis, we are of the opinion that a unitconfined to the four Connecticut stores here sought is inappropriate.Accordingly, as the Petitioner does not seek an election in the branch-Aide unit and it does not appear that the Petitioner has made a suf-ficient showing of interest in this broader unit, we shall grant theIntervenor's motion to dismiss the petition.[The Board dismissed the petition.]'JewelFoodStores,111 NLRB 1368;Sparkle Markets`Company,113 NLRB790;TheGreatAtlanticd PacificTea Company,99 NLRB 1500;Safeway Stores,Incorporated,96 N.LI113 998$Cretan Drug Company,148 NLRB 1126.`Kroger-Company(St. Louis Branch Office),88 NLRB 194.United State's Gypsum CompanyandLocal 160, UnitedCement,Lime and Gypsum Workers International Union, AF;L, Peti-tioner.Case No. 'O-RC-20813.Oetcber 18, 1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Shirley N. Bingham, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the -representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that all production and maintenance employeesat the Employer's mining plant at Sigurd, Utah, including inspectors,but excluding the works manager, the storeroom clerk and other office'The hearing officer referred to the Board the Petitioner's motion, inwhich theEnx"er acquiesced, that the petition -be, amended by substitutingthe name of thePgtitlonerr's Local for that of its International as the real party in interest.The motionis°E reby granted.114 NLRB No. 88. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,, personnel employees, guards, watchmen, and the personnelsuperintendent, the quarry superintendent, the mill and packing su-perintendent, the board plant-superintendent, board plant shift fore-men, loading, and warehouse foremen, the quality control superin-tendent, ,the chief tester, the plant engineering superintendent, .themaintenance foreman, mill and packing foremen, the quarry foreman,and other supervisors as defined in the Act, constitute an appropriatebargaining unit.The parties disagree with respect to the inclusion in the unit of (a)testers, whom the Petitioner would include, or separately represent, astechnical employees; and (b) certain individuals, discussed below,whom the Petitioner would include, but whom the ,Employer wouldexclude on the ground that they are supervisors.-(a)Testers,'The three testers, also known as laboratory employees and as qualitycontrol employees, work under the immediate supervision of the chieftester,2 who in turn is responsible to the quality superintendent. , Test-ers spend 75 percent of their time in the laboratory, situated in a build-ing which also houses the Employer's office and engineering depart-ment.Their work consists in the performance of physical-and,chemi-cal, tests on. raw materials in the process of production, on finishedproducts, on competitive products, and on-claim samples, and includesinterpretations of these tests. In the course of their work, they usenumerous "specialized pieces of laboratory equipment.'Tester appli-cants, recruited from elsewhere in the plant and from outside sources,must have at least a high school education and aptitude for the" workof testers.Proficiency in this work requires a minimum of 3 years ofon-the-job"experience.Testers regularly perform no production ormaintenance work.4Their work is basically similar to that of testersatrother similar plants of the Employer.There is no history of col-lective bargaining for the employees at the Sigurd plant.'Under these circumstances, we find that the testers at the Employer'sSigurd'plan't are technical employees within the meaning of the Actand therefore ineligible for inclusion in a unit of the Employer's pro-. I(',The parties agree that the chief tester should be excluded from the unit as a supervisor.The laboratory equipment includes analytical and general laboratory balances, a mufflefurnace, a drying cabinet, a humidity cabinet, a shadowgraph, a board profile indicator,alcohol wash equipment, stop watches, and miscellaneous equipment, including Vicat andGilmore needles, test tubes, a systometer, beakers, and graduates.calls for, assistance on production operations during regular laboratory shifts , Testersmay perform overtime production work at their own discretion.6In 1951, the Board certified the Petitioner's International in a unit of production andmaintenance employees, excluding testers, following a Board-ordered election.(CaseNo. 20-RC-1339, not reported in printed volumes of Board Decisions and Orders)How-ever, no contract was executed subsequent to the certificationAlthough a simultaneousBoard-ordered election was held for testers,the Petitioner's International lost the election. UNITED STATES GYPSUM COMPANY .525duction and maintenance employees, in view of established Boardpolicy excluding technical employees, from such a unit of broaderscope whenever any party objects to their inclusion.6We further findthat the testers are entitled to separate representation as an appropri-_ate unit of technical employees,' and we shall therefore, in accordancewith the Petitioner's alternative unit request, direct a separate electionfor testers in that unit.(b)Alleged supervisorsBoard machine men:The board machine, occupying 3 stores ofthe main building, is approximately 430 feet long. Its function is toproduce gypsum board, also known as plaster board and wall board,-by means of a fluid plaster core introduced into the machine betweensheetsof paper.There are three board machine men, each of whomis responsible for the proper functioning of the "wet," or forming, areaof the board machine 8 on their 'respective shifts.They spend 50' per-cent of their time in manual labor and the "remainder in 'checking onthe operations at the wet end of 'the machine. Board machine mensupply the board machine with the correct' ingredients in 'the properamounts, and on each shift direct a supply man in the placement andalignmentof 11/2 ton rolls of'paper on the boardmachine, and a.mi'x-ing man in maintaining a uniform mixture of ingredients in .themachine.Board machine men work 6 days'a week, as do the shift foremen, theirsupervisors:For 1 day each' week ' and 'whenever shift foremen areabsent or on vacation, 2 of the 3 board machine men act as shift fore-men ; on such occasions, they assume all of the prerogatives, of the shiftforemen,who the parties agree'should be' excluded from the unit assupervisors.Board machine men have the power effectively to recom-mend discipline, transfers, and promotions of employees under their,direction,9 and this power has been exercised.Gerber Plastic Company108 NLRB 403-°United States.Gypsum Company,79 NLRB 194' i We find without merit the Employer'scontention that the same labor organization should not be permitted to represent technicalemployees and production and maintenance employees, even though in separate units, itbeing well established that in determining the qualification of a labor organization, torepresent a given group of employees the desire of the organization to represent theemployees is of controlling importanceTrentonFoods,Inc.101 NLRB 1769,at page'1770,and casescited thereineThe board machine is divided info three parts,known respectively as the wet end,'the knife and kiln section,and the takeoff section-Although two of the Petitioner'switnesses testified'on direct examination to the affectthat they had not been informed that they had any powers of recommendation, on cross-examination they admitted that they were'responsible for the safety and performance ofthe men under their directions;that if"a man did not do hisjob properly,the machineman would be blamed and would'''were done about it ; and thatmachine men were responsible for the operation of the machlub and'the quality of, theproduct., ' 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the fact that the board machine men regularly exercisesupervisory powers of effective recommendation and responsible di-rection in the course of their work, we find that they are supervisorsand shall therefore exclude them from the production and maintenanceunit herein found appropriate.10The relief machine man relief foreman :There are 3 relief machinemen at the board plant, 2 of whom relieve the machine men 1 day aweek and relieve the machine operators during the remaining 5 daysof their work week. The third relief machine man, herein called therelief machine man relief foreman, in addition to relieving the boardmachine operators, spends 2 days a week as relief foreman during the2 weeks out of every 6 that he is on the day shift, and 1 day a week asrelief foreman during the remaining 4 weeks that he is on the secondand third shifts.He also actsas reliefforeman during the foreman's2-week vacation period and whenever the foreman is absent or ill. Theaverage amount of time he regularly spends as relief foreman is 11,days a week.When acting as relief foreman, he has all the preroga-tives of the foreman, who the parties agree should be excluded fromthe unit as a supervisor, and receives 10 cents an hour more pay.=- In view of the fact that,the relief machine man relief foreman ex-ercises the supervisory powers of a foreman for substantial periods oftime in the regular course of his work, we shall exclude him from theunit as a supervisor."The grain board machine man:The grain board machine man directsthe work of 7 or 8 men in the operation of the grain board machine,used in the production of insulated board.12He schedules the grainboard machine operation, relays orders to the men, and is responsiblefor the quality of the product and the operation of the machine.Hespends about 20 percent of his time in physical work and the remainderin directing the grain board machine operation.He receives 24 centsan hour more than the employees under his direction. There is uncon-tradicted evidence that he has the authority effectively to recommenddischarges, discipline, and merit increases.We find that the grain board machine man is a supervisor and shalltherefore exclude him from the unit.13The shovel operator relief foreman:At the Employer's 2 quarries,the shovel operator relief foreman spends 50 percent of his time operat-ing the power shovel, and the remainder in directing a crew of up to10United States Gypsum Company,112 NLRB 1217.n General Electric Company,109 NLRB 212 The grain board crew regularly consists of four men who unload the store materialsunder the direction of the grain board machine man, whenever the grain board machineis not in operation.When the machine is in operation,these men are supplemented byfour employees from other departments.zs See footnote 10,supra. UNITED STATES GYPSUM COMPANY5275 employees, including a dozer operator, a truckdriver, and 3 drillers.He is responsible to the quarry general foreman, who the parties agreeshould be excluded from the production and maintenance unit as asupervisor.On alternate Saturdays, at which times the foreman is notpresent, he acts as relief foreman, with all of the latter's prerogatives;on the other Saturdays, when the foreman is present, he acts as re-lief foreman for 4 hours.He also substitutes for the foreman duringthe latter's absences and vacations.Whenever he acts as relief fore-man he receives 10 cents an hour additional pay. The shovel operatorrelief foreman is responsible for seeing that the quarry trucks areloaded with rock of the requisite purity, for the safe performance ofquarry operations, for the proper care of the machinery, and for theperformance of the men under him.He is empowered to recommenddiscipline, transfers, discharges, and merit increases, and has been soinformed.In view of the fact that he assumes supervisory authority duringregular, periods of his work, and in further view of the responsiblenature of his power of direction, we find that the shovel operator re-lief foreman is a supervisor, and we shall exclude him from the unit.l"The mechanic A relief foreman:In the maintenance departmentare 14 employees, including 11 mechanics, classed as A, B, C, andD mechanics.The mechanic A relief foreman is responsible for,theoperation of the maintenance department during the regular ab-sences of the maintenance foreman on Saturdays and during the Tat-ter's vacation and emergency absences; at such times, he assumes therelief foreman's supervisory prerogatives.The parties agree thatthe maintenance foreman is a supervisor. In his capacity as main-tenance foreman, the mechanic A relief foreman prepares the worklist, schedules work for the following week, and assigns men to theirjobs.During the past year, the mechanic A relief foreman substi-tuted for the maintenance foreman for 4 successive weeks during thelatter's absence on a construction job, and for 3 weeks when theforeman was ill.Even when the maintenance foreman is present, themechanic A relief foreman is responsible for the efficient perform-ance of the mechanics whenever the foreman is otherwise occupied.Whenever he acts as relief foreman, he receives 8 cents an hour extrapay.He is authorized to recommend discipline, transfers, promo-tions, discharges, and merit increases and, at least with respect to thelatter, his recommendations are ordinarily followed.No employeeis assigned to the maintenance department over his objection.In view of the regularity of his assumption of the authority of asupervisor, and of the responsible nature of his power of direction,24Seefootnote 11,supra. 528DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwe find that the mechanic A relief foreman is a supervisor, and we-shall therefore exclude him from the unit."The plant electrician:The plant electrician is responsible for allelectricalwork at the plant, including repairs, alterations, routinemaintenance, and new installations, including layouts and drawingsin connection therewith.He orders materials at his own discretion.He is regularly in charge of a class C mechanic, whose work he com-pletely schedules and directs.Once a month or oftener, as needed,he secures up to two additional men to aid on new installations and onother occasions when the plant is down.The choice of men to workunder him is entirely subject to his approval, and he directs theirwork and is responsible for their performance.He spends approxi-mately 50 percent of his time in the performance of electrical workand the remainder, in planning, employee direction, and layout work.On one occasion, the plant electrician successfully recommended theclass C mechanic for a merit raise.He is a salaried employee.In view of his apparent power of effective recommendation andthe responsible nature of his power of direction over subordinates,we find that the plant electrician is a supervisor,16 and we shall there-fore exclude him from the unit.Accordingly, we find that the following groups of employees of theEmployer at its plant at Sigurd, Utah, constitute appropriate collec-tive-bargaining units within the meaning of Section 9 (b) of theAct :A. All testers, ' excluding all ' other employees and the chief testerand other supervisors as defined in the Act.B. All production and maintenance employees, including inspec-tors, but excluding testers, the works manager, the storeroom clerk,and other office employees, personnel employees, guards, watchmen,board machine men, the relief machine man relief foreman, the grainboard machine man, the shovel operator relief foreman, the mechanicA relief foreman, the plant electrician, the personnel superintendent,the quarry superintendent, the mill and packing superintendent, theboard plant superintendent, the board plant shift foreman, loadingand warehouse foremen, the quality control superintendent, the chieftester, the plant engineering superintendent, the maintenance fore-man, mill and packing foremen, the quarry foreman, and all othersupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]w Footnote 11,supra.30Footnote 11.supra